Citation Nr: 1423565	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen the claim for service connection for hemorrhoids.  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from January 1982 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which found that no new and material evidence had been submitted to reopen the claim for service connection for hemorrhoids.  

The appellant later testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in May 2012.  A transcript of that hearing is of record and associated with the claims folder.  

The issue of entitlement to service connection for hemorrhoids being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for hemorrhoids was denied by rating decision of October 2006.  The appellant was notified of the denial and his appellate rights in a letter of November 2006 and he did not timely appeal the decision within one year of the November 2006 notice of the denial. 

2.  Evidence received subsequent to the October 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for hemorrhoids.  


CONCLUSIONS OF LAW

1.  The October 2006 RO decision which denied service connection for hemorrhoids is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

2.  Evidence submitted subsequent to the October 2006 denial of service connection for hemorrhoids is new and material. 38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is reopening the claim and granting in full this benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140(1991); Barnett v. Brown (Fed. Cir. 1996), 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under  38 U.S.C.A. § 7104(a), Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.   

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The appellant's claim for service connection for hemorrhoids was denied by rating decision of October 2006.  In that decision, the RO found that the appellant's service treatment records did not show evidence of hemorrhoids on service separation.   

The appellant was notified of the denial of service connection in a letter of November 2006 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between November 2006 and November 2006, that would be considered "new and material."  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The October 2006 rating decision therefore became final. 

The appellant filed in August 2009 to reopen the claim for service connection for hemorrhoids.  

The evidence received since the October 2006 rating decision includes a an internet article on Rectal Prolapse in Adults, an October 2009 VA examination, and May 2012 Travel Board hearing testimony in connection with the claim.  

The internet article on Rectal Prolapse in Adults was not new and material.  This article was new, as it was not previously before VA decisionmakers.  However, it was not material because it did not relate to an unestablished fact necessary to establish the claim.  This article discussed how prolapse was developed in adults and did not speak to hemorrhoids.  Specifically, it did not address anything specifically regarding the appellant, only speaking in generalities, which may or may not relate to the appellant.  Therefore, it does not raise a reasonable possibility of substantiating the claim.   


The appellant underwent a VA examination in October 2009.  The examination did not provide an opinion in this case.  The examiner stated that there was no evidence of internal or external hemorrhoids.  She stated that the appellant's sphincter was extremely tight, and she was unable to advance her pinky finger past the appellant's sphincter.  Therefore, she was unable to make a diagnosis in the claim.  The evidence is new because it was a new VA examination which was not previously before decisionmakers.  This examination report is not material because it does not provide a diagnosis and the examiner was unable to indicate whether the appellant presently had hemorrhoids, let alone whether he had a hemorrhoidal condition or a condition related to hemorrhoids that is related to service.  Therefore, this VA examination is not new and material. 

However, the Board finds that the Travel Board hearing of May 2012 is new and material evidence.  The appellant provided hearing testimony in connection with this claim.  Specifically, the appellant testified that he had hemorrhoids in service, underwent surgery which required sutures that had to be repeated because when first performed, were incorrectly done, and he has had problems with his rectum, to include hemorrhoids and rectal prolapse, since the hemorrhoidectomy in service.  This testimony is new as the appellant had not previously indicated that he had hemorrhoids and prolapse related to hemorrhoids since service.  This statement is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence of record, it would at least trigger the Secretary's duty to assist by providing an additional medical opinion. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the Travel Board hearing testimony to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  


ORDER

New and material evidence to reopen the claim for service connection for hemorrhoids having been received, the claim, to this extent, is granted.  


REMAND

The appellant claims service connection for hemorrhoids based upon service incurrence.  He also claims prolapse, as a result of his inservice hemorrhoidectomy, which he claims caused prolapse and he also claims that he has had since he has had repeated hemorrhoids since service.  

Because the October 2009 VA examiner could not complete the examination for hemorrhoids at that time, nor was the claims folder available at that time, the examination was inadequate for evaluation purposes.  See 38 C.F.R. § 42.  The fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical treatment records, VA or non-VA that may have come into existence since the time the claims file was last updated by the RO.  

2.  Provide the appellant the laws and regulations on secondary service connection.  

3.  Schedule a VA digestive specialty examination to determine the nature and etiology of the appellant's claimed hemorrhoid condition.  All indicated studies and tests should be performed.  The claims file should be made available for the examiner's review before the examination of the appellant.  The examiner should provide an opinion indicating whether it is at least as likely as not (50 percent probability or greater) that the appellant has hemorrhoids or a recurring hemorrhoid condition which had its onset or is related to his active service.  

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


